ORDER
Based upon this Court’s concurrence with the opinion of the Committee on Profession*898al Responsibility that the crimes of which Joseph N. Marcal, III has been convicted constitutes serious crimes, the necessary elements of which reflect upon said attorney’s moral fitness to practice law:
IT IS ORDERED BY THE COURT, that JOSEPH N. MARCAL, III be and he is hereby suspended from the practice of law and said attorney’s license to practice is hereby suspended.
It is further ordered that the Committee institute the necessary disciplinary proceedings against JOSEPH N. MARCAL, III, seeking his disbarment or other remedy deemed appropriate, all in keeping with Article XV of the Articles of Incorporation of the Louisiana State Bar Association.